Citation Nr: 0419293	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-05 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left fifth little finger, on appeal from 
the initial grant of service connection.

4.  Entitlement to an increased rating for the residuals of a 
left knee injury with quadriceps tendonitis, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active military duty from March 1985 to March 
1995 with 11 months of prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Montgomery, 
Alabama, Regional office (RO) of the Department of Veterans' 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that she has various disorders that had 
their onset in service or are related to her service 
connected disabilities.  The Board finds that further 
development is necessary for proper adjudication of the 
veteran's claims.  

In the present case, the veteran was notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) and it's implications 
regarding her claims in March 2004.  Later that month, the 
veteran submitted a statement indicating that she has been 
receiving VA medical care since 2002.  These records were not 
obtained.

Further, the veteran has not undergone a VA examination for 
her service-connected disabilities since 2001.  She has 
indicated that she has increased symptoms including muscle 
spasms (regarding her lumbar strain).  

Moreover, a VA examiner in November 2000 concluded that the 
veteran's right knee disability is affected by her 
service-connected left knee disability.  However, there was 
not a definitive diagnosis of a right knee disability.  VA 
examination in January 2001 noted diagnoses of arthralgia of 
both knees and left ankle.  Therefore, further examination 
and opinion is needed to determine if there are definitive 
diagnoses regarding the right knee and left ankle.  

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should obtain copies of the VA 
and private medical records pertaining to 
treatment for her claimed disorders not 
previously submitted, to include the VA 
facility in Montgomery, Alabama.  

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
nature and etiology of any orthopedic 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should identify any right knee 
or left ankle disability.  If 
disabilities are diagnosed, the examiner 
should provide opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's left ankle disability was 
incurred during her military service, or 
if a right knee disability was caused or 
is aggravated by the veteran's service 
connected left knee disability.  The 
examiner should also determine the 
severity of the veteran's lumbar strain, 
left knee and left fifth finger 
disabilities.  In particular, the 
examiner should comment on the 
significance of muscle spasms reported by 
the veteran in regard to her lumbar 
strain (whether there is evidence of disc 
involvement).  If any of this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




